46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Roosevelt PARKER, Jr., Bishop Plaintiff--Appellant,v.R. C. WOODBURN;  Christopher J. Collins;  James S. Gilmore,III;  Burnett Miller, III;  J. T. Hadden;  Clifford C.Marshall;  John Malloy;  Carson Petitt Mercedes;  James J.Beehler;  Steven Scheiner;  John A. Garrett, Defendants--Appellees.
No. 94-7246.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 19, 1995.

Monroe Roosevelt Parker, Jr., Appellant Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm as modified to reflect dismissal without prejudice.*  We dispense with oral argument be cause the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 Parker is seeking damages in relation to several convictions.  An action for damages concerning a conviction is not cognizable until the underlying conviction has been overturned or called into question by the appropriate court.  Heck v. Humphrey, 62 U.S.L.W. 4594, 4597 (U.S.1994).  Because Parker has failed to show that his convictions were overturned or called into question by the appropriate tribunal, the district court properly dismissed his claims.  However, dismissal should have been without prejudice to Parker's ability to refile his claims in the appropriate court if his convictions ever are overturned or called into question by the appropriate court